Per Curiam,
This appeal is from the judgment on a verdict finding appellant guilty of murder of the second degree. His first complaint is that the court erred in charging the jury that the indictment contained a count for manslaughter. This did him no harm, for he could have been found guilty of that offense on the count charging murder, and it is admitted that the learned trial judge correctly defined manslaughter in his instructions to the jury. The secofid, third and fourth assignments charge errors in answers to points submitted by the defendant. Each was affirmed with a qualification free from error.
Judgment affirmed.